           Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 1 of 18 PageID #: 1637

•                                                          To be argued by
                                                           WARRENS. 'LANDAU
                                                                           (I.J.1:!.i..n.!1.!!ii!.

•

•                             APPELLATE DIVISION-- SECOND DEPARTMENT
                                                                                       12 · ~IUN 18 P12 :24,




•                             PEOPLE OF THE STATE OF NEW-YORK,                                        TO E.E HEARD Oll
                                                                                                       THE ORl"Gil-1.AI,

                                                                        Rispondent,                        RECORD

                                                                                                        Kings Coc:.r.ty

·•   ...                                     - against -                                             Ind. No. 145·3/05 ·

                                                                                                     A.D. No. 09-05779

                                       ENRIQUE RIVERA,

                                                                Defendant-Appellant.




-·                             REPL YBRIKF F·OR DEFENDANT-
                                          APPELLANT



••
                                                           LYN'N \V. L. FAHEY

•                                                          Attorney for Defendant-
                                                           Appellant
                                                           2 Rector Street, 10th Floor
                                                           New York, N.Y. 10006
                                                           (212) 693-0085

•                       WARRENS. LANDAU
                        Of Counsel
                        h!ne2012
      Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 2 of 18 PageID #: 1638

 •
                                   TABLE OF CONTENTS

 •         PRELilYIINARY STATElVIENT .....................................~


           ARGUMENT
 •               THE PEOPLE'S CLAIMS THAT APPELLANT DID NOT
                 ADOPT THE EVIDENCE ON WHICH HE BASES HIS
                 LESSER INCLUDED OFFENSE ARGUMENTS, .THE
                 EVIDENCE SHOWED A MANIFEST INTENT TO CAUSE
 •               SERIOUS PHYSICAL INJURY, AND THERE IS NO
                ·RATIONAL VIEWTHAT APPELLANTWASINTOXICATED
                 ARE lVIERITLESS, IMMATERIAL, OR UNPRESERVED, AND
                 THE PEOPLE'S HARlVILESS ERROR ANALYSIS IS
•                INAPPLICABLE (Replying to Respondent's Point I) ............. 2

           CONCLUSION ................................................ 14

           CERTIFICATION PURSUANT TO 22 N.Y.C.R.R: §670.10.3(£) ........ 15




•••


•
•

•
                                              -1-




•
     Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 3 of 18 PageID #: 1639

•
                                     PRELIMINARY STATE:LvIENT

•              In his main brief, appellant argued, inter alia, that, because the evidence did

        not evince a manifest intent to cause death or serious physical injury, and given the


•       evidence of appellant's intoxication and its issuance of an intoxication charge, the

        court erred in refusing to submit second-degree manslaughter as a lesser included


••      offense of second-degree murder. Appellant now replies to respondent's brief,

        which argues that appellant disavowed part of the evidence on which his appellate

        argument is premised, the evidence that appellant committed first-degree

        manslaughter was "incontrovertibl[e]," and any error in refusing tO submit second-

        degree manslaughter was harmless. 1




•

•
                       On June 13, 2012, the Clerk of the Court enlarged appellant's time to file his reply

•       brief to June 18, 2012. Appellant's main brief adequately addresses the People's· remaining
        arguments .




•
     Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 4 of 18 PageID #: 1640

•
                                           ARGUMENT

•                    THE PEOPLE'S CLAI:NIS THAT APPELLANT DID
                     NOT ADOPT THE EVIDENCE ON WHICH HE
                     BASES .HIS LESSER INCLUDED OFFENSE
                     ARGUMENTS, THE EVIDENCE SHOWEO A
•                    :NlANIFEST INTENT TO CAUSE SERIOUS
                     PHYSICAL INJURY, AND THERE IS NO
                     RATIONAL VIE\V THAT APPELLANT WAS
                     INTOXICATED ARE :NIERITLESS, IM:NIATERIAL,
                     OR · UNPRESERVED, AND THE PEOPLE'S
•                    HARMLESS ERROR ANALYSIS IS INAPPLICABLE
                      (Replying to Respondent's Point I).

              The People maintain that appellant failed to adopt, and actually disavowed

•       part of the evidence on which he bases his lesser included offense argument

        (Respondent's Brief at 12, 14, 16). They also argue that the proof is consistent only

        with guilt of first-degree manslaughter (Respondent's Brief at 13-16, 18); appellant's

        argument is partially unpreserved (Respondent's Brief at 23-24), and, in any event,



-·      the evidence did not support a view that intoxication negated an intent to cause

        serious physical injury (Respondent's Brief at 24-28); and any error in failing to

        charge second-degree manslaughter. as a lesser included offense was harmless
•       (Respondent's Brief at 19-23). The People's arguments, however, are lacking in

        merit or otherwise insufficient to bar reversal of appellant's conviction .

•              The People argue that the court properly refused to submit second-degree

        manslaughter because "neither party was advancing at trial a version of events"


•       compatible with· the evidence on which appellant relies in making his appellate

                                                  2



•
      Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 5 of 18 PageID #: 1641

•
         ·argument and "both the People and [appellant] were affirmatively disavowing" that

•        evidence (the pretrial statements) (Respondent's Brief at 12, 14, 16, 19). But in

         deciding whether to submit a lesser-included offense, a court must "view the


•        evidence in the light most favorable to ·the defendant," People v. Devonish, 6

         N.Y.3d 727, 728 (2005) (emphasis added). And a lesser included offense must be

         submitted if there is a rational view of the evidence that the defendant is guilty of the
•        lesser offense but not of the greater one. E.g., People v. Randolph, 81 N.Y.2d 868,

         869 (1993);     People v._ Morel, 213 A.D.2d 497, 498 (2d Dept. 1995).                As

•        demonstrated in appellant's initial brief, at 28-30, because a jury may believe portions

         of both the prosecution or defense evidence or disbelieve the whole of either side's

         evidence, neither the prosecutor's elicitation of evidence that was inconsistent with

         portions of app·ellant's statements, appellant's testimonial disavowal of the version
                                                                                                 .·;   ·,




         of events contained in his pretrial statements, nor any defense argument inconsistent

         with . the disavowed evidence justified the refusal to submit second-degree

         manslaughter as a lesser included offense .. People v. Carlos C,' 58 A.D.2d 655, 655
•        (2d Dept. 1977) (defendant's denial that he engaged in any sexual activity did not

         justify court's refusal to submit lesser included offenses of first-degree rape). See

•        also People v. Roche, 98 N.Y.2d 70, 78 (2002) ("statements in a summation are not

         evidence"); People v. Bro\vn, 82 N.Y.2d 869 (1993) (a defendant's outright denial


•        that he committed the charged conduct "does not alone support or defeat" a charge

                                                     3



•••
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 6 of 18 PageID #: 1642

•
       on a defense); Wartels v. County Asphalt. Inc., 29 N.Y.2d 372, 378 (1972) Gury was

•      not bound to credit party's argument); People v. Asan, 22 N.Y.2d 526, 529 (1968)

       (a jury may "accept portions of the defense and prosecution evidence or either of


•      them"; consequently, it is of no moment to a court's decision whether to submit

       a lesser included offense that an acquittal may be the only permissible verdict if the

       jury credit's the accused's testimony); O'Shea v. High .Mark Development, LLC, _
•      _ P.3d _, --:-' 2012 W.L 1436898, 1436898*3 (Idaho April 26, 2012) ("a jury is not

       bound to consider only the arguments made by coutJsel") .

•            The People also argue that the jury could not reasonably have convicted

       appellant of second-degree manslaughter while acquitting him of first-degree

       manslaughter (Respondent's Brief at 13-16, 18-19, 23-28). Inparticular, they claim

       that the medical evidence refuted appellant's pretrial statement about how he used

       his knife and proved that he intended only to cause serious physical injury to Ojeda

       (Respondent's Brief at 13-16, 18-19). But they are wrong on both counts. Viewed

       in the light most favorable to appellant, Devonish, 6 N.Y.3d at 728, there was a
•      rational view of the evidence that appellant recklessly caused Ojeda's death and did

       not intend to seriously injure him, People v. Van Norstand, 85 N.Y.2d 131, 136 _

•      (1995). \Vhether or not the evidence might merely have favored a first-degree

       manslaughter conviction is immaterial. Id.; People v. Ducasse, 27 3 A.D.2d 399, 401


•      (2d Dept. 2000).

                                                 4
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 7 of 18 PageID #: 1643

•
              First, in appellant's oral and written statements to the police, he stated that,

•      after he got "looks" from someone at the bar, he was met with hostile comments,

       then felt "grabbing and punching," so he "started swinging at the crowd" with his


•      knife (Darino: 366, 371; People's Ex. 10). He also denied knowing "that he actually

       hit or hurt anyone" (Darino: 366-67, 371; People's Ex. 10). He explained that he

       produced the knife in self-defense, in response to the punching and grabbing and
•      because the crowd in the bar "rose," continuing, "I was just scared .... I really didn't

       mean this to go down this way. I'm very sorry (Darino: 367-71; People's Ex. 10)

•      (emphasis added). These statements allowed the jury to reasonably infer that

       appellant was reckless and did not intend to seriously injure Ojeda, and compelled

       the submission of second-degree manslaughter as a lesser included offense. See

       People v. McMillon, 31 A.D.3d 136, 141-42 (2d Dept. 2006) (following a dispute

       about a chain, defendant shot the. decedent once, in the chest, from a distance of five
•      feet, then told the police "he did not mean to kill or hurt anyone" and was afraid of

       the decedent; the evidence did not show defendant manifestly intended to kill);

•      Ducasse, 273 A.D.2d at 400-01;         Nlorel, 213 A.D.2d at 497-98 (there was a

       reasonable view of the evidence that defendant acted recklessly and without intent

•      to seriously injure where, following an_ altercation he provoked, he stabbed the

       victim in the stomach with a three-to-five-inch blade and testified that he "never


•      meant to hurt" the man) .



                                                  5
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 8 of 18 PageID #: 1644

•
              The People argue that the medical evidence was inconsistent with "swinging

•      the knife indiscriminately," thereby eliminating any reasonable view that appellant

       was merely reckless (Respondent's Brief at 15). But the medical examiner did not


•      testify that Ojeda's injuries were inconsistent with a "swinging" of the knife, the term

       appellant used in his oral and written statements. Rather, he testified that Ojeda's


•      wounds were inconsistent with "waving" the knife, a term the prosecutor used in his

       question to the medical examiner, and must have been caused by either a punching

       or stabbing motion (Frederick: 71-72, 76-77, 84). And, contrary to the People's
•      claim, that the wounds were at an acute angle was not inconsistent with a defensive

       or, at least, indiscriminate "swinging" of the knife (Darino: 367-71; People's Ex. 10).

              Furthermore, even though Ojeda was a slight man who was about 5' 5" tall and

       weighed only about 118 pounds (Frederick: 70), only one of his wounds was deep;


•      the other two, to his shoulder were, as the People remark, "shallow" (Respondent's

       Brief at 6), penetrating only his skin and muscle, not any organs (Frederick: 71-72).

       And, although the medical examiner testified that the wounds must have been
•      caused by a "stab[bing]," or perhaps a punching motion, rather than a "waving" of

       the knife, he never stated that the wounds req_uired significant force (Frederick: 76-

•      77). Finally, Ojeda's chest wound was the only one that penetrated any organ and

       it was the only one that was fatal; and even that wound did not cause Ojeda to die

•      immediately (Frederick: 7 5-76). Thus, the medical evidence did not ineluctably

                                                  6
     Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 9 of 18 PageID #: 1645

•
        demonstrate a manifest intent to kill or seriously injure that would have prevented

•       a jury from rationally concluding that appellant lacked an intent to do either.

               In any event, in determining whether a jury could have rationally decided that

•       appellant was not guilty of first-degree manslaughter, one cannot not narrowly look

        at the medieal evidence alone; rather that critical determination must be based on


•       the whole record, People v. Butler, 84 N.Y.2d 627, 632.(1984). Thus, a single wound·

        to a vital organ would not invariably preclude a rational jury from finding that the

        defendant is not guilty of first-degree manslaughter but guilty of second-degree
•       manslaughter. See People v. Daniel, 37A.D.3d 731 (2d Dept. 2006) (second-degree

        manslaughter should have been submitted); Appellant's Brief, People v. Dani_el,

        2006 W.L. 4539777 (2d Dept. March 10, 2006), Docket No. 2005-02513 (defendant

        discharged a gunshot into victim's stomach following an angry confrontation );


•      .Morel, 213 A.D.2d at 497-98 (there was a reasonable view of the evidence that

        defendant acted recklessly and without an intent to cause serious physical injury.


••     where, following an altercation he provoked, he stabbed the victim in the stomach

       with a three-to-five-inch blade). See also People v. Bovee, 36 A.D.3d 711, 712-13

       (2d Dept. 2007) (evidence that defendant committed intentional acts, stabbed victim
•      once in the back, and beat and strangled her did not establish a manifest intent to kill

       or preclude a jury finding of recklessness); People v. Rodriguez, 33 A.D.3d 7,30,

•      731-32 (2d Dept. 2006) (that the evidence supported the view that the defendant

                                                  7
     Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 10 of 18 PageID #: 1646

•
         intentionally stabbed the deceased three times proved only that defendant's act was

•        volitional; it did not prove, as a matter oflaw, that defendant's intent was to kill the

         deceased); People v. Atkinson, 21A.D.3d145 (2d Dep~. 2005), modified, 1 N.Y.3d

••       765 (2006) (following a dispute over a drug sale, defendant fatally shot the victim in

         the neck from four to five feet away; first- and second-degree manslaughter were


•       properly submitted as lesser included offenses to intentional murder). Cf People v. ·

        Stanford, 87 A.D.3d 1367, 1368 (4th Dept. 2011) (no reasonable view of the evidence

         that defendant ~id not act with at least intent to cause serious physical injury; he
•        admitted, multiple times, intentionally stab bing the victim four times in her neck, one

        of the four stab wounds was very deep, and her major blood vessels were severed)

        People v. Lora, 85 A.D.3d 487 (Pt Dept. 2011) (when defendant fired four gunshots

        at close range in 1.5 seconds or less and admitted intentional conduct, intent to cause


•       adeast serious physical injury was manifest and second-degree manslaughter should

        not have been submitted as a lesser inch~ded offense); People v. Cesario, 71 A.D.3d

        587, 587 (1st Dept. 2010) (during a dispute, defendant left to retrieve a pistol,
•       returned, squeezed the trigger nine times, and shot one victim six times and another

        one three times; there was no reasonable view of the eviden-ce that defendant acted

•       with anything less than an intent to seriously injure).

                On the contrary, the balance of the record, which included the testimony of

•       appellant's brother, suggested that appellant actions were defensive butreckless and

                                                    8
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 11 of 18 PageID #: 1647

•
        not necessarily designed to kill or cause serious physical injury. Julio Rivera's

•       testimony, in particular, showed that appellant did whatever he did to Ojeda qnly

        after things started to heat up between appellant's group, on the one hand, and


•       Ojeda and his friends on. the other, and Ojeda and several of his friends began

        cursing and ominously started to surround appellant, made "hand gestures," got in .

        appellant's face, things started "getting out of hand," and Solomon punched
•       appellant Gulio R.: 467-68, 470-71, 493-505, 507, 509-10; E. Rivera: 547, 560, 564-

       65, 619-20, 623-27). And Carrasquillo, one of Ojeda's friends, testified that he saw
•      a "commotion'' and Solomon, yet another of Ojeda's friends was "in the middle" of

       it (Carrasquillo: 294-95, 302, 305).

              The People additionally contend that there was insufficient evidence of

      , intoxication to justify submitting reckless manslaughter to the jury (Respondent's


•      Brief at 24-27). But the court ruled that an intoxication charge was warranted and

       issued one Without objection from the People. Because nisi prius ruled in favor of

       appellant, the ruling is beyond this Court's power of review. See P.L. §470.15(1)
•      (intermediate appellate court may review any question of law involving an error

       "which may have adversely affected the appellant"; emphasis added); People v .

•      Yusuf,_ N.Y.3d _, 2012 W.L. 1946755 (May 31, 2012); People v. Concepcion, 17

       N.Y.3d 192, 195 (2011); People v: Lafontaine, 92 N.Y.2d 470 (1998); People v .


•      Romero, 91 N.Y.2d 750 (1998); People v. Goodfriend, 64 N.Y.2d 695 (1984). As

                                                 9
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 12 of 18 PageID #: 1648

•
        well, the People's failure to protest the intoxication charge renders their current

•       claim unpreserved. See People v. Jamison, 87 N.Y.2d 1048 (1996); People v.

        Luperon, 85 N.Y.2d 71, 71-78 (1995); ·People v. Bolden, 81 N.Y.2d 146, 155-56


•       (1993); People v. Babbs, 232 A.D.2d 496 (2d Dept. 1996) .

               In any event, considered separately or in conjunction with the other record

        evidence, the evidence of intoxication was sufficient to allow the jury to conclude
•       that appellant could not and did not form an intent to kill or seriously injure. First,

        a charge on intoxication is warranted if ther~ is sufficient evidence of intoxication

•       in the record for a reasonable juror to entertain a doubt as to the defendant's intent

        on that basis. The charge may also be warranted

                      if the record contains evidence of the recent use of
                      intoxicants of such nature or quantity to support the ·
                      inference that their ingestion was sufficient to affect
                      defendant's ability to form the necessary criminal intent.·

•                     People v. Rodriguez, 76 N.Y.2d 918, 920 (1990) .

        Accord People v. Brantley, 209 A.D.2d 272, 273 (1st Dept. 1994). Contrary to the

        People's claim (Respondent's Brief at 24-25), there was ample eVidence to support
•       the court's decision to issue an intoxication charge. Appellant testified, without

        contradiction, that he was drinking before he arrived at the bar and he and his

•       brother, Julio Rivera, testified that he had several drinks at the bar Gulio R.: 462,

        472-73, 501; E. Rivera: 537-39, 541, 589-90). See People v. Costello, 73 A.D.2d


•       901 (1st Dept. 1980) (evidence was sufficient to support an intoxication charge where

                                                  10
     Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 13 of 18 PageID #: 1649

•
         the testimony showed that the male participants at a party that included defendant
••       had consumed large amounts of alcohol, even though "the evidence of the specific

         intake of alcohol by defendant was meager").


•               Furthermore, · although the issuance of an intoxication charge does not

         "inexorably" command the issuance of instructions on lesser included assaultive

         offenses regardless of the other evidence, those two sets of instructions are often
•        "inter\vined." Butler, 84 N.Y.2d at 630-32: Lesser included_ offense instructions will

         invariably be required in a "great many" of the cases in which an intoxication charge

•        is given. Id. at 631. These instructions are "usually," but not invariably, considered

         and given "in tandem." Id. at 632. Occasionally, a lesser included offense should

         not be charged despite the issuance of an intoxication charge where the victim's

        wounds are of such number, brutality, and invariably fatal effect as to permit only


•        a finding of intent consistent with the greater offense or rio mens rea at all. See id .

         (defendant inflicted 34 stab wounds, 9 of which were fatal); People v. Spina, 275

        A.D.2d 902, 904 (4th Dept. 2000) (number of injuries was indicative of a brutality
•       inconsistent with recklessness); People v. Vega, 68 A.D.3d 665 (1st Dept. 2009) (49

        stab wounds, mostly to victim's neck and chest; 3 severed carotid artery and jugular

•       vein and others penetrated his heart, lungs, spleen, and liver); People v. Rivera, 2

        A.D.3d 542, 543 (2d Dept. 2003) (the number of shots fired into victim's vital organs

        at close range as he tried to escape belied a view of the evidence consistent with

                                                    11
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 14 of 18 PageID #: 1650

•
        recklessness). This is not such a case .

•              The People also contend that the court's refusal to submit second-degree

        manslaughter was harmless, claiming that the evidence was overwhelming and, in


•       any event, there was no substantial probability of a different outcome (Respondent's

        Brief at 19-23). But the People do not cite a single case dealing with the erroneous

        refusal to submit a lesser included offense .
•              In dealing with claims of this type of error, only limited forms of harmless

        error analysis have been recognized. Harmless error will be found where the jury has
•       convicted the defendant of the greater offense despite the submission of the next

        lesser included offense. See,~' People v. Boettcher, 69 N.Y.2d 174, 180 (1987);

        People v. Richette, 33 N.Y.2d 42, 45-A6 (1973); People v. Cephas, 91 A.D.3d 668,

        669 (2d Dept. 2012); People v. Cordato, 85 A.D.3d 1304, 1307 (3d Dept. 2011).


•      Some appellate courts have also found harmless error when the jury's verdict "itself

        [otherwise] implies that [any] error did not affei::t the result." People v. Gonzalez,

       52 A.D.3d 1228, 1229 (4th Dept. 2008) (court's refusal to charge seventh-degree
•      criminal possession of a controlled substance as a lesser included offense of third-

       degree possession was harmless, since, in addition to convicting defendant of third-

•     . degree possession, the jury convicted him of criminal sale of a controlled substance);

       People v. Ruiz, 223 A.D.2d 418, 419 (1st Dept. 1996) (same). Finally, harmless error


•      may be found where _the court erroneously refused to charge the lesser included

                                                   12
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 15 of 18 PageID #: 1651

•
        offense under one count but did charge it under another count. See People v .

•       Hendrie, 24 A.D.3d 871, 874 (3d Dept. 2005) (court's error in refusing to charge

        second-degree manslaughter under first-degree murder count was harmless because


•       it charged the lesser offense under the depraved indifference murder count); People

        v. Doyle, 3 A.D.3d 126, 128-30 (1 sr Dept. 2004) (same principle),


•              Appellant has found no New Yorkauthority sanctioning the harmless error

        analysis proposed by the People where the court erroneously refused to submit a

        lesser included offense and that analysis is inconsistent with the Legislature's intent
•      in enacting the lesser included offense statute, C.P.L. §300.50(1). One of the

       purposes of the statute is tci permit the jury to extend mercy to a defendant even

       though the evidence predominates in favor of guilt on the greater offense, provided ·

       that there is a rational evidentiary basis for doing that, and, therefore, the jury would


•      not be made to sr:ieculate. See People v. Mussenden, 308 N.Y. 558, 562-63 (1955);

       Dovle, 3 A.D.3d at 129. The People's proposed analysis, however, would undermine

       that purpose by interfering with the mercy-dispensing power the statute authorizes .
•                                         *       *      *
              For the reasons set forth and in appellant's initial brief, the court erred and

•      denied appellant due process in refusing to submit second-degree manslaughter as

       a lesser included offense of second-degree mur?er. U.S. Const., Amend. XIV; N.Y.

•      Const., Art. I, §6; C.P.L. §300.50(1). Appellant's conviction should be reversed,

                                                  13
       Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 16 of 18 PageID #: 1652

•
           Peoplev. Brockett, 74A.D.3d 1218, 1220 (2dDept. 2010) (reversing on the strength

•          of unpreserved claim that the court erred in failing to submit a lesser included

           offense), and the indictment should be dismissed with leave to the People to seek


•          to reindict him for an appropriate offense, but not second-degree murder. See

           People v. Beslanovics, 57 N.Y.2d 726 (1982) .


•                                          CONCLUSION

                        FOR THE REASONS SET FORTH HERE AND IN
•                       HIS INITiAL BRIEF, APPELLANT'S CONVICTION
                        SHOULD BE           REVERSED AND THE
                        INDICTMENT SHOULD BE DISMISSED, WITH
                        LEAVE TO THE PEOPLE TO SEEK A
._,M                    REINDICT?vIENT (REPLY BRIEF AND POINT I,
                        INITIAL BRIEF). ALTERNATIVELY, THE COURT
                        SHOULD REDUCE APPELLANT'S PRISON TERM
                        (POINT II, INITIAL BRIEF) .


•                                                          ·Respectfully Submitted,

                                                           LYNN W. L. FAHEY
                                                           Attorney for Defendam.,.Appellant
•         WARRENS. LANDAU
          Of Counsel
          June 2012


•

•
                                                  14
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 17 of 18 PageID #: 1653

•
        SUPREME COURT OF THE STATE OF NEW YORI<

•       APPELLATE DIVISION: SECOND DEPARTMENT
        --------------------------------------------.----.,---------~-----~   x
        THE PEOPLE OF THE STATE OF NEW YORI<,:


•                                         Respondent,                             CERTIFICATION
                                                                                  PURSUANT TO 22
                                 -against-                                        N.Y.C.R.R. §670.10.3(£)

        ENRIQUE RIVERA,
•                                Defendant-Appellant.

        ----------------------------------------------------~-----------X

•               WARRENS. LANDAU, an attorney admitted to practice before the Courts
        of this State, certifies, pursuant to 22 N.Y.C.R.R. §670.10.3(£) thatthe foregoing brief
        was prepared on a computer. A proportionally spaced typeface was used, as follows:

        Name of typeface: Garamond Point Size: 14 (12 for footnotes)
        Line spacing: Double (single for footnotes and headings)

               The total number of words in the brief, inclusive of point headings and ·

•       footnotes and exclusive of pages containing the table of contents, table of citations,
        proof of service, certificate of compliance, or any authorized addendum containing ·
        statutes, rules, regulations, etc., is 3,282.

        Dated:.         June 15, 2012
•                       New York, NY
                                                           (.Q~, .&~(}M
                                                          WARRENS. LANDAU


•

•
                                                          15
    Case 1:15-cv-02657-EK Document 21-1 Filed 09/17/20 Page 18 of 18 PageID #: 1654

•

•

•

•
•



•
•

•
•

•
